Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 16, 2019

                                      No. 04-19-00503-CV

      CHESAPEAKE EXPLORATION, L.L.C., Chesapeake Operating, L.L.C., Jamestown
                   Resources, L.L.C., and OOGC American LLC,
                                    Appellants

                                                 v.

                               7K INVESTMENTS, LTD., et al,
                                        Appellee

                  From the 218th Judicial District Court, La Salle County, Texas
                               Trial Court No. 16-03-00030-CVL
                         Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER
        Ms. Leticia Escamilla is the court reporter responsible for preparing the portion of the
reporter’s record in this appeal from the jury trial in the 218th Judicial District Court in LaSalle
County, Texas. Pursuant to an order from this court dated October 1, 2019, Ms. Escamilla was
notified that she would be required to complete reporter’s records that were pending in five
appeals in the following order:

1.   No. 04-19-00403-CV – The Texas Brandon Corp. v. EOG Resources, Inc.
2.   No. 04-19-00357-CR – Idrogo v. State
3.   No. 04-19-00543-CV – Prado v. Lonestar Resources, Inc.
4.   No. 04-19-00534-CV – EP Energy Co. v. Storey Minerals, Ltd.
5.   No. 04-19-00503-CV – Chesapeake Expl., L.L.C.. v. 7K Investments, Ltd.

        The reporter’s records in appeal numbers 04-19-00403-CV and 04-19-00357-CR have
been filed. On October 15, 2019, an order was issued in appeal number 04-19-00534-CV
permanently abating that appeal due to a bankruptcy stay; accordingly, Ms. Escamilla is not
required to prepare the reporter’s record in that appeal unless the appeal is subsequently
reinstated by a future order issued by this court.

         Pursuant to an order from this court dated October 10, 2019, Ms. Escamilla was ordered
to file the reporter’s record in appeal number 04-19-00543-CV by November 1, 2019, and Ms.
Escamilla was ordered to work exclusively on that record until it is filed. The order states that if
Ms. Escamilla fails to timely comply with that order, “she will be ordered to appear before
this court and show cause why she should not be held in contempt of court.”

       The reporter’s record was originally due to be filed in this appeal on August 23, 2019.
On August 26, 2019, Ms. Escamilla filed a notification of late record estimating the length of her
portion of the reporter’s record to be approximately 1,200 pages and requesting an extension of
time to October 23, 2019. By order dated August 28, 2019, this court partially granted the
requested extension, extending the deadline to September 23, 2019.

        On September 25, 2019, Ms. Escamilla filed a second notification of late record
estimating the length of the record to be approximately 1,400 pages and requesting an additional
extension of time to file the record. The request is GRANTED. Ms. Escamilla is ORDERED to
file her portion of the reporter’s record in this appeal no later than thirty days after the date the
reporter’s record is filed in appeal number 04-19-00543-CV. Upon her filing of the record in
appeal number 04-19-00543-CV, Ms. Escamilla is FURTHER ORDERED to work exclusively
on the reporter’s record for this appeal until the complete reporter’s record is filed. Ms.
Escamilla is FURTHER ORDERED to file a work log detailing her daily work on the reporter’s
record every Monday until the complete reporter’s record is filed. Ms. Escamilla is FURTHER
ORDERED to file the volumes of the reporter’s record as they are completed. In the event Ms.
Escamilla is unable to complete the reporter’s record by the stated deadline, Ms. Escamilla is
FURTHER ORDERED to file a notification of late record on the stated deadline stating the
number of pages of the reporter’s record filed to date, the number of pages outstanding, the
number of pages Ms. Escamilla anticipates she will be able to complete each day, and an
estimated date on which the complete reporter’s record will be filed.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of October, 2019.



                                                      ___________________________________
                                                      LUZ ESTRADA,
                                                      Chief Deputy Clerk